Citation Nr: 0016282	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which denied service connection for 
PTSD.

In March 1996, the veteran presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO.  
A transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  The veteran's service medical and service personnel 
records show that his primary military occupational specialty 
was that of a Light Weapons Infantryman.  His awards and 
decorations included a Combat Infantryman's Badge.

2.  The preponderance of the evidence shows that the veteran 
does not meet the diagnostic criteria for a diagnosis of 
PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD which is related to active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303, 3.304(f) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, based upon the 
credible statements made by this combat veteran and the 
treatment records obtained from his private doctors, the 
Board finds that he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are other records available which should be 
obtained.  Therefore, no further development is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Background

A review of the record included the veteran's service medical 
records, which show that he had an essentially normal 
clinical evaluation on induction examination in September 
1951.  In November 1952, he was wounded in the left forearm 
when a machine gun accidentally fired.  An October 1953 
Report of Medical Examination shows that the veteran had an 
essentially normal clinical evaluation, save his left forearm 
injuries.  The Medical Evaluation Board (MEB) recommended him 
for discharge in November 1953, as a result of weakness and 
deformity of the left forearm with loss of motion.  Later 
that month, the veteran and his counsel attended a proceeding 
ordered by the Physical Evaluation Board (PEB).  The PEB 
initially determined that the veteran was unfit for duty.  
However, over the veteran's objections, it thereafter 
modified its ruling to reflect that the veteran was indeed 
fit for duty.  The veteran was discharged from military 
service in December 1953.  There was no mention of the 
presence of any psychiatric disorder during his period of 
active duty service.

The evidence of record also reflects that his primary 
military occupational specialty (MOS) was that of a Light 
Weapons Infantryman.  His awards and decorations included a 
Combat Infantryman Badge.  His DD Form 214 and DA 20 both 
list his November 1952 gunshot wound as being received 
through enemy action.

In conjunction with a claim for pension, the veteran was 
afforded a VA psychiatric examination in March 1989.  
According to the history given by the veteran at that time, 
he had a successful business of his own; he had a hardware 
store, where he also sold construction materials.  He 
eventually had to sell it because he lost control of himself 
and was losing money.  After he sold his business and paid 
all his debts, he stayed at home until contact was 
established with several people that he knew from before and 
they convinced him to work for a company.  He then started to 
work for this company for about 8 months when he suffered a 
fall from which he consequently developed strong pain over 
his low back area.  He went to private physicians.  He had a 
second fall at home.  In November 1988 he underwent surgery 
for the condition, but with very poor results.  The veteran 
stated that he still had marked limitation of movement and 
activities due to his back condition.  He further noted that, 
throughout the years, he had symptoms of anxiety and 
irritability and has noticed episodes of cryfulness.  The 
veteran stated that he was leading a battle with pain 
associated with his back condition, had economic difficulties 
and was also being bothered markedly by his tendency to start 
crying.  He reported irritability, episodes in which he 
reacted very violently to minimal situations.  He had very 
poor frustration tolerance and diminished sleep.  Mental 
status examination revealed a diagnosis of atypical 
depressive disorder.

In conjunction with his present claim for service connection, 
the veteran submitted a November 1994 statement from his 
private physician, Dr. Coira.  This statement noted that the 
veteran had been receiving psychiatric treatment since August 
1993.  Dr. Coira indicated that during the Korean conflict 
the veteran was wounded in the left forearm and was in danger 
of death.  Since the veteran's discharge, when he sees a 
helicopter, he hides and becomes anxious.  The veteran also 
reported that he cannot look at pictures dealing with war, 
because he suffers from horrible nightmares related to his 
own war experiences.  He was rehabilitated and worked until 
1986, when he had to quit work due to his emotional 
condition.  Mental status examination of the veteran revealed 
a diagnosis of posttraumatic battle stress disorder.

In July 1995, the veteran was afforded a mental disorders 
examination by a board of three VA psychiatrists.  It was 
noted that the veteran never had any psychiatric treatment 
prior to military service.  He was drafted into the Army and 
received basic training.  He served in Korea for five months 
and twenty-seven days in infantry.  He reported that he was 
wounded in his left forearm on November 1, 1952 in combat; 
but his Medical Board dated Nov. 9, 1953 clearly states that 
he was wounded after a machine gun was accidentally fired.  
He reported that his bunker was attacked and that he found 
himself afterwards wounded; but no incident was found to be 
reported.  The veteran reported that when he left the 
service, he felt that he was not the same, but that he never 
filed any claim for his nervous condition.  In 1986, he 
realized that he was not in condition to work.  He reported 
that he met Dr. Coira, his personal friend, who told him to 
go to the office and gave a diagnosis of post traumatic 
stress disorder.  He complained of poor sleep when he 
remembers his war experiences (which he was not able to 
describe, and which contradicts his statement of not 
remembering them), inability to watch war movies and hear jet 
sounds, feels that he is persecuted and that his wife tells 
him that he talks about tanks and war issues during his 
nightmares.  He reported that he was a heavy alcoholic 
between 1953 and 1986, and that he stopped smoking and 
drinking after he joined the charismatic church.  On mental 
status evaluation, the veteran presented as clean, adequately 
dressed and groomed.  He was alert and oriented times three.  
His mood was euthymic [sic].  His affect was constricted.  
His attention, concentration and memory were good.  His 
speech was clear and coherent.  He was not hallucinating.  No 
thought or perceptual disorder was elicited.  He was not 
suicidal or homicidal.  His insight and judgment were good.  
He exhibited good impulse control.  The 
Axis I diagnosis was alcohol dependence, in remission.

At a personal hearing before the RO in March 1996, Jose A. 
Juarvez, M.D. testified on the veteran's behalf.  Dr. Juarvez 
indicated that, based on his review of the record and three 
interviews with the veteran, he disagreed with the prior VA 
diagnoses of depression and alcohol dependence in remission.  
Rather, he felt that these conditions were part and parcel of 
the veteran's PTSD.  It was noted that the veteran's treating 
physician, Dr. Coira (who is now deceased), also rendered a 
diagnosis of PTSD.  Dr. Juarvez opined that the veteran's 
PTSD, which started in service, lead to self-medication with 
alcohol.  Dr. Juarvez further noted that all of the veteran's 
subjective complaints relate to Korea.  Although the evidence 
is contradictory as to the origins of the veteran's gunshot 
wound, i.e. whether or not he was shot accidentally or by the 
enemy, Dr. Juarvez noted that the veteran had indicated to 
him that the injury was incurred while he was in a bunker 
during an enemy attack.  Thus, Dr. Juarvez concluded, the 
origin of the veteran's PTSD was his period of active duty 
service.

Social Security Disability Determination records show that 
the veteran was awarded benefits for status post residuals of 
lumbar laminectomy and a depressive syndrome.  These records 
included a July 1990 psychiatric evaluation report developed 
by a 
Dr. Hoyos, which showed that the veteran became anxious and 
depressed following a slip and fall injury in October 1986.  
The accident resulted in HNP of L4-5 and L5-S1, for which he 
underwent surgery.  The evaluation reports reflect Axis I 
diagnosis of anxious depressive disorder, and specifically 
note that the veteran's organic condition is his stressor.

In April 1997, the veteran was afforded examination by a 
board of two VA psychiatrists.  The psychiatrists noted that 
they evaluated the veteran's claims folder and posteriorly 
examined the veteran directly.  The transcript of the hearing 
held on March 12, 1996 was also reviewed.  The veteran 
reported that he lived with his father.  He noted that he is 
the father of three grownup children and said that he used to 
be mostly at home.  He underwent a laminectomy in 1989 at the 
Hospital Industrial.  The veteran stated that "I walk around 
town; the problem is that I feel bored and I don't feel like 
doing anything."  He noted that he gets Social Security 
benefits and from VA Compensation for his gunshot wound while 
in the Army.  The veteran further stated that "I can't be 
relaxed, I do some praying, but I remember the things that 
happened in the war, and I can't see Chinese individuals.  I 
always remember those days."  It was noted that his 
complaints were mostly vague.  On mental status evaluation, 
the veteran appeared to be well developed and well nourished.  
He was appropriately dressed, looked clean, was neat and was 
shaven.  He carried himself appropriately.  Affect was rather 
flattened.  There were no depressive signs, no thought 
disorder, no perceptive disorder, no mannerism, and no loss 
of association.  He was well oriented, and his memories were 
preserved.  Retention recall, intellect, sensorium were 
clear.  The veteran admitted a history of alcohol abuse or 
admitted that he was a heavy drinker and claims he has 
abstained for many years.  No suicidal ruminations were 
detected.  The examiners noted that the veteran really did 
not bring up any specific stressor or specific complaint.  
His affect did not really correspond to his mentioned 
complaints.  His judgment was preserved.  He differentiated 
well between right and wrong.  The Axis I diagnosis was 
alcohol dependence in remission, by history.  It was the 
unanimous opinion of this board that there was no evidence in 
history and clinical evaluation for any traumatic stressor 
for a PTSD diagnosis.

An undated VA outpatient clinical record, received by the RO 
in September 1997, reflects a diagnosis of PTSD.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

During the pendency of this appeal, VA regulations concerning 
the type of evidence required to establish service connection 
for PTSD, were amended. 64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO has not provided the veteran with the 
amended regulations however, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1999); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Under the old regulation, service connection for PTSD 
required: 1) Medical evidence establishing a clear diagnosis 
of the condition; 2) Credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) A link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that he/she 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Under the new regulation, service connection for PTSD 
requires: 1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  
38 C.F.R § 3.304(f) (June 18, 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
There are two major components to this analysis: first, it 
must be established whether the evidence demonstrates that 
stressful events occurred and, second, it must be established 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. Brown , 6 
Vet. App. 91, 98-99 (1993).

i.  Stressor

With regard to the first component of the Court's analysis, 
under 38 U.S.C.A. § 1154(b), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  See Hayes, 5 Vet. App. at 66.  If 
the evidence does not show that he was engaged in combat with 
the enemy or that the claimed stressors are related to such 
combat, there must be corroborative evidence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); Zarycki v. Brown, 6 
Vet. App. 91, 98-99 (1993).

As a preliminary matter, it is noted that there has been a 
great deal of controversy surrounding the veteran's November 
1952 gunshot wound stressor.  On the one hand, the veteran's 
service medical records show that the injury was accidentally 
incurred when a machine gun was accidentally fired.  On the 
other hand, the veteran's DD Form 214 and DA 20 both show the 
wound as being received through enemy action.

During the course of the March 1996 hearing, Dr. Juarvez 
indicated that the veteran told him that the machine gun went 
off while he was in a bunker during an attack by the enemy.

In this regard, the Board observes that a distinction need 
not be made as to whether or not the veteran's gunshot wound 
was incurred in combat insofar as there is uncontroverted 
evidence that this traumatic event was incurred in the line 
of duty.

ii. Diagnosis

As to the second component of the analysis, the Court has 
held that the sufficiency of the stressor is a medical 
determination.  See West v. Brown, 7 Vet. App. 70 (1994).  
Adjudicators may not make a determination on this point in 
the absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175(1991).

In Cohen, the Court pointed out that the VA had adopted the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV in amending 38 C.F.R. §§ 4.125, 4.126), and that the 
standard regarding assessing the sufficiency of a stressor 
was now a more subjective one.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of the fact that the 
shift in diagnostic criteria changed from an objective 
("would evoke...in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153.

After a contemporaneous review of the record, the Board finds 
that the preponderance of the evidence is against finding 
that the veteran has been diagnosed with PTSD.

In reaching this conclusion, the Board is cognizant of the 
fact that the veteran has on occasion been diagnosed with 
PTSD.  The Board is also cognizant of the fact that the 
veteran has presented the expert testimony of Dr. Juarvez, 
which essentially disputes the prior findings of anxiety, 
depression and alcohol dependence, and indicates that these 
manifestations are part and parcel of a PTSD of service 
inception.  The Board notes, however, that both Drs. Coira 
and Juarvez failed to mention the veteran's intercurrent back 
injury as a possible cause of his current psychiatric 
symptomatology. Moreover, the veteran was afforded a VA 
examination by a board of three psychiatrists in July 1995 
and by a board of two psychiatrists in April 1997 who 
directly contradict Dr. Juarvez's opinion.  The first 
examination was conducted prior to the personal hearing in 
1996; however, the second board of psychiatrists' opinion, 
upon which the Board places particular emphasis, was 
conducted after the hearing.  Having reviewed all of the 
medical evidence of record, and after specifically 
considering Dr. Juarvez's hearing testimony, it was the 
unanimous opinion of the April 1997 board of psychiatrists 
that there was no evidence in the history and clinical 
evaluation for any traumatic stressor for a PTSD diagnosis.  
The Board finds the April 1997 examination report to be 
highly probative.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

In sum, based on a review of all of the evidence, the Board 
finds that the preponderance of the evidence is against a 
finding that service connection for PTSD is warranted.  
Moreover, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

